ORDER

PER CURIAM
Davetta Ross (“Defendant”) appeals from a judgment after a jury trial finding her guilty of one count, of domestic assault in the first degree, in violation of Section 565.072, RSMo (Cum. Supp. 2012); one count of armed criminal action, in violation of Section 571.015, RSMo (2000); and one count of domestic assault in the second degree, in violation of Section 565.073, RSMo (Cum. Supp. 2012). Defendant was sentenced to a total of twelve years in prison.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No' jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with á memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).